      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 1 of 22. PageID #: 2



                                           AFFIDAVIT                                   0-

       I, Tyler J. Rempel, Special Agent of the Federal Bureau of Investigation (FBI), United

States Department of Justice (DOJ), being duly sworn and deposed, state the following:

                      INTRODUCTION AND AGENT BACKGROUND

       1. This Affidavit is submitted in support of an application under Rule 4 of the Federal

Rules of Criminal Procedure for a warrant pursuant to a criminal complaint to arrest the person

known as ALLEN MARTIN KENNA (hereinafter “KENNA”), further described below.

       2.      Your Affiant is a Special Agent with the Federal Bureau of Investigation, and as

such, is an investigative or law enforcement officer of the United States within the meaning of

Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. Your Affiant is engaged in the

enforcement of criminal laws and is within the category of officers authorized by the Attorney

General to request and execute search warrants pursuant to Title 18 U.S.C. § 3052 and 3107; and

DOJ regulations set forth at Title 28 C.F.R. § 0.85 and 60.2(a).

       3.      Your Affiant has been a Special Agent with the Federal Bureau of Investigation

since April 2010, and is assigned to the Cleveland Division. I have been involved in the

investigation of numerous national security cases involving individuals advocating violent jihad,

individuals seeking to join terrorist organizations, terrorist fundraising, and individuals intending

to conduct terrorist attacks within the United States. Additionally, I have completed FBI

administered counterterrorism classroom and online training, at the FBI Academy, and at other

FBI facilities. I have also participated in the investigations of other federal violations to include

money laundering, wire fraud, organized crime, and drug trafficking.

       4.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This Affidavit is


                                                  1
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 2 of 22. PageID #: 3



intended to merely show that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter. Actions, conversations, and statements

are described in substance and in part, except where otherwise indicated.

       5.      Based on the facts set forth in this Affidavit, there is probable cause to believe

that ALLEN MARTIN KENNA has committed violations of Title 18, United States Code,

Sections 844(i), Attempted Use of an Explosive Device, and 875(c), Interstate Communication

of Threats, as set forth below:

            a. Title 18, United States Code, Section 844(i): Use of Explosive Materials:
               Whosoever maliciously damages or destroys, or attempts to damage or destroy,
               by means of fire or an explosive, any building, vehicle, or other real or personal
               property used in interstate or foreign commerce or in any activity affecting
               interstate or foreign commerce;

            b. Title 18, United States Code, Section 875(c) Interstate Communication of Threats:
               Whoever transmits in interstate or foreign commerce any communication
               containing any threat to kidnap any person or any threat to injure the person of
               another, shall be fined under this title or imprisoned not more than five years, or
               both.


                         BACKGROUND AND PROBABLE CAUSE

       6.      The subject of this Affidavit is ALLEN MARTIN KENNA (hereinafter

“KENNA”). KENNA is described as being five feet seven inches tall, weighing one hundred

fifty pounds, brown hair, brown eyes, born June 17, 2001, and residing at 336 Monroe Avenue,

Cuyahoga Falls, Ohio.

       7.      On January 15, 2020, your Affiant was notified of an investigation by Cuyahoga

Falls Police Department (hereinafter “CFPD”) of KENNA. CFPD arrested KENNA on January

8, 2020 for Ohio Revised Code (ORC) 2909.23 Making Terroristic Threats and ORC 2911.21

Criminal Trespassing for events reported on January 6, 2020.



                                                 2
       Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 3 of 22. PageID #: 4



        8.       On January 6, 2020, CFPD responded to a report of a suspicious person at the

Cuyahoga Falls High School (hereinafter “CFHS”). The individual, later identified as KENNA,

was described as a white male, wearing black sunglasses, black coat, black pants, and a white

camouflage shirt. School personnel saw the individual in the school after normal school hours

and followed him as the individual walked through the school and appeared to be filming the

hallways for approximately fifteen minutes. When school personnel attempted to make contact

with the individual, he fled the property. School personnel advised CFPD that they did not

recognize the individual; CFPD sent an image of the individual to CFHS staff in order to identify

him.

        9.       On January 7, 2020, Interviewee-1 1 informed a CFHS School Resource Officer

that he recognized the unknown individual who was videotaping the school on January 6, 2020,

from the aforementioned image sent by CFPD to CFHS staff. Interviewee-1 identified the

unknown individual as KENNA. Interviewee-1 claimed that KENNA had made several

statements about shooting up CFHS over the last six months, and KENNA specifically stated

that he would shoot up the school that week during lunches. Interviewee-1 further claimed that

KENNA has made racist statements, and that KENNA centers life his around researching and

talking about terrorism, white supremacy, and his knife collection.

        10.      On January 8, 2020, Interviewee-1 was interviewed by CFPD Detectives, then

again by FBI and a CFPD Detective on January 24, 2020. Interviewee-1 claimed that KENNA

frequently made sexist remarks, racist comments towards African Americans, and threats of

wanting to beat children. Interviewee-1 also stated that KENNA frequently brought up the topic

of historical mass shootings, and would make comments such as “I can see why he did it,” as


1
 Interviewee-1 is an associate of Kenna with no known criminal history. Interviewee-1 has not been provided
compensation for any information provided and is not known to have provided any false information.
                                                       3
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 4 of 22. PageID #: 5



well as discuss how the individual “got away with it,” or discuss why the shooting worked or

didn’t work.

       11.      Interviewee-1 disclosed KENNA recently began to ask Interviewee-1 specific

questions about CFHS, such as the location of the School Resource Officer, location of exits,

what parts of the school are monitored, and if Interviewee-1 would be willing to place a bag next

to the School Resource Officer. KENNA also recently asked Interviewee-1 about the size of the

CFHS lunch crowd at different times, and commented that a small crowd would be easier to

control. KENNA also corrected Interviewee-1 regarding the specific location of a wheelchair

within CFHS, which “shook” Interviewee-1.

       12.      Finally, Interviewee-1 disclosed to the CFPD Detectives that during a

conversation on or about January 7, 2020, KENNA told Interviewee-1, “If I see you, I want you

to go find an exit, go home, and listen to Ghostemane, and play Fortnite.”

       13.      In addition to statements, Interviewee-1 provided CFPD excerpts of conversations

from an online gaming chat application, displaying messages sent by KENNA utilizing username

“Striker The Literal Slayer”. Through this application, KENNA sent the following messages:

             a. On or about July 30, 2019:

                Image of KENNA wearing dark clothing, sunglasses, and holding what appears to

                be a handgun.

             b. On or about July 30, 2019:

                “I’m about 4 minutes and 20 seconds away from tracing your IP and cutting your

                nuts off with a box cutter So you better watch your f*****g mouth”




                                                4
       Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 5 of 22. PageID #: 6



               c. On or about July 31, 2019:

                  Image of KENNA wearing dark clothing, sunglasses, and holding what appears to

                  be a handgun.

               d. Unknown Date, believed to be on or about January 4, 2020:

                  “No rust on my bayonet, I maintain and take care of my knives like they are the

                  baby well thats not true because if it were i’d cut the knife up to little bits More

                  like how I maintain my knife, which is well”

         14.      In addition to these statements, Interviewee-1 had previously provided CFHS staff

a photograph of KENNA from approximately July or August 2019, which he believed KENNA

sent through Snapchat on the same day the photograph was taken. The photograph was of

KENNA on what appeared to be an outdoor basketball court, in front of several knives, and a

firearm magazine with loose ammunition arranged around a Swastika and “14/88” 2 painted on

the ground. Through Interviewee-1 and CFPD, the location of this photograph was identified as

Newberry Park, which is next to Summit Christian School and Bolich Middle School, in

Cuyahoga Falls, Ohio.

         15.      On January 8, 2020, based on KENNA’s comments about shooting CFHS, the

aforementioned photograph of KENNA featuring weapons and white supremacist symbols, and

observations of KENNA filming the interior of the high school, CFPD executed a search warrant

at KENNA’s residence, 336 Monroe Avenue, Cuyahoga Falls, Ohio. In the course of the search,

CFPD seized electronic devices, a box containing Christmas lights, 9 volt batteries, electrical

tape, matches, and road flares, firearm magazines, ammunition, and knives, along with black



2
 Open source information indicates that “14/88” is a reference to the fourteen-word slogan “We must secure the
existence of our people and a future for white children.” 88 is a neo-Nazi numerological code for “Heil Hitler,” the
numbers 8 and 8 corresponding to the eighth letter of the alphabet, “H.”
                                                         5
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 6 of 22. PageID #: 7



clothing and a white, gray, and black camouflage t-shirt consistent with the observations

provided by CFHS personnel on January 6, 2020.

       16.      As a result of the search, CFPD seized (1) black Alcatel cellular telephone, Model

A574BL, IMEI 014913003353164; (2) Apple iPod, Model A1574, Serial Number

CCQVK7AAGGNL; (3) blue HP Pavilion Laptop, Model 15-cw1063wm, Serial Number

5CD9206BBJ; (4) a black SanDisk Ultra Trek USB drive, Serial Number BN1804264588; (5)

Fujitsu Xbox 360 hard drive, Serial Number K44XT8A3D7D2; (6) Seagate Xbox 360 hard

drive, serial number 5PW2PRPV; and (7) Hitachi Xbox 360 hard drive, serial number

WAD2KTUM. On January 16, 2020, CFPD provided all seven devices to the FBI Cleveland

Field Office for forensic imaging.

       17.      Your Affiant was provided with a list of topics CFPD created reflecting online

searches found on KENNA’s seized cellular telephone, including the following topics:

             a. Active shooter and threat news stories,

             b. Entertainment media centered on the theme of school shootings,

             c. Schools in the vicinity of Cuyahoga Falls, including Lincoln Elementary and

                Stow-Munroe Falls High School,

             d. Cuyahoga Falls Police Department personnel,

             e. Research into firearms and weapons handling tactics,

             f. Tradecraft, such as changing your phone number, shutting off fire alarms, and

                cutting phone lines, and

             g. Timed explosives, including the search terms “isis time bomb.”

       18.      On January 16, 2020, CFPD provided the FBI with segments of CFHS video

surveillance from January 6, 2020 between approximately 4:45 p.m. through 4:54 p.m. A review


                                                 6
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 7 of 22. PageID #: 8



of the video revealed KENNA, wearing sunglasses, light colored camouflage shirt, as well as

dark colored gloves, jacket, pants, shoes, and backpack. KENNA carried a handheld electronic

device, similar in appearance to a cellular telephone, with which he appeared to film the school

hallways, in particular hallway intersections, stairways, and exits. During these video clips,

KENNA could be heard making comments about the location of doors, hallways, and his own

attempts to avoid detection by students still in the school.

       19.     On January 22, 2020, your Affiant obtained a search warrant from the

Honorable Magistrate Judge Jonathan D. Greenberg for the devices seized by CFPD on

January 8, 2020. Specifically, the search warrant authorized your Affiant and agents of

the FBI to search (1) black Alcatel cellular telephone, Model A574BL, IMEI

014913003353164; (2) Apple iPod, Model A1574, Serial Number CCQVK7AAGGNL;

(3) blue HP Pavilion Laptop, Model 15-cw1063wm, Serial Number 5CD9206BBJ; (4)

a black SanDisk Ultra Trek USB drive, Serial Number BN1804264588; (5) Fujitsu

Xbox 360 hard drive, Serial Number K44XT8A3D7D2; (6) Seagate Xbox 360 hard

drive, serial number 5PW2PRPV; and (7) Hitachi Xbox 360 hard drive, serial number

WAD2KTUM.

       20.     Although the search is ongoing as of the time of this Affidavit, your

Affiant believes that the evidence reviewed so far establishes sufficient probable cause

for the arrest of KENNA for violations of both 18 U.S.C. § 844(i), Attempted Use of an

Explosive Device, and 18 U.S.C. § 875(c), Interstate Communication of Threats.

       Evidence of 18 U.S.C. § 844(i), Attempted Use of an Explosive Device

       21.     Your Affiant believes statements found on KENNA’s laptop, taken with

the totality of statements made by KENNA to others, and also in other electronic
                                                  7
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 8 of 22. PageID #: 9



devices, establish KENNA’s attempted use of explosive devices at the CFHS in

violation of 18 U.S.C. § 844(i).

       22.       During the initial search of KENNA’s laptop, your Affiant found an

electronic diary or journal kept by KENNA in which he discussed his plans and desires

concerning researching, planning, and carrying out an attack at CFHS using explosives

and firearms. The journal entries refer to events starting from at least as early as

August 24, 2018, to January 5, 2020. The journal entries, based on your Affiant’s

review, consistently discuss various forms of violent acts against family members,

schools, and society; moreover, the journal entries repeatedly discuss plans, research,

and the refinement of a timeline consistent with other videos, photos, and statements

created by KENNA and recovered from his seized devices.

       23.      Specifically, your Affiant has read, and provides to establish probable

cause the following journal excerpts (emphasis added by your Affiant):

             a. 8/24/18 [Typed 10/10/2019]: Well, my dad over heard that, and he

                came upstairs to say "you had all of the freedom in the world" "we found

                a pipe bomb in your room!" (Not an actual pipe bomb, just materials

                to make one) "you had a knife with a swastika on it! (A crude knife I

                made from a fucking dollar store kitchen knife, which a sharpied on

                swastika, I made as a joke to myself by the way). here dad, now I have a

                book with a swastika on it [I drew a Crude drawling of a swastika] but

                you claimed I had freedom? really? Where were you in your teenage

                years dad? were you always sitting around at home with nothing to do

                and no one to talk to? No, you weren't.
                                                8
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 9 of 22. PageID #: 10



    b. 8/31/18 [Typed 10/10/19]: Right now, they are outside using my

       sparklers. Even [name withheld] is out there. “Hey guys, those are

       for my bombs!” Even though I was “punished they REALLY f***ked

       up. Like I said, the punishments were stupid. Sure, they can “stop” me

       temporally, sure. But there is no way that this will make me not want

       to do “this”. No way in h**l. I want to do “this” now more than

       ever.

    c. 9/2/18 [Typed 10/10/2019]: Going home from a work out, my dad just

       starts to tease me about something, and I just didn't want any part of that,

       so I just sat there, and that pissed him off, and he goes "wow, you are in

       such a good mood, must be all from all that fresh air from having no

       room door and staying inside all day". He knows what my problem is,

       and he just chooses to mock me. So then, acting like nothing happen, he

       says "are you feeling strong?" and I ignore him, so he ask again, and I

       just repied "yeah" and maybe I had a little bit of tone in my voice, and

       he freaks out "why are you such a cock sucker? you angry because we

       took your bombs?" "you have had such a nasty attitude these past two

       months"

    d. 10/31/19: Anyway, some cool things are happening soon…I CAN

       get those! Yeah, that right! I have a guy won't say his name just in

       case ATF or FBI, or some other stupid terrorist organization,

       somehow is reading this. But I know this cool guy who said he is

       willing to help me out with the guns, and he said he would help me
                                       9
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 10 of 22. PageID #: 11



        get some pistols from pro arament, and he wouldn't even charge me

        extra, lol I will probably pay him extra though cause I'll really

        appreciate it. If not I'll find some way to get him back, cause he is a

        real cool guy, and I though he was a cool guy before this…. I'm

        gonna get like a 12 gauge shotgun and I hope an HK pistol, or

        maybe a glock, but something higher quallity, and who knows

        maybe get two pistols or something. Thats just for weapons I can't

        get on my own. I'm gonna get a kel tec sub 2000 too I think, very

        cool gun, and either a AR-15 or a kalashnikov. Shit, why not both!

        lol, guns are pretty cool.

     e. 11/11/19: I don't really plot on paper anymore, cause thats

        dangerous (part of the reason to go digital and submit to the

        machine is the security)… but I do care about action. Thats what I

        want… I want to take real action, I want to take violent action, and I

        don't care what it accomplishes. Mowing down a crowd of 30 or so

        people wouldn't cause some race war or anything, but it would sure

        feel good…You know I don't think going out and shoot up a crowd

        of people would start a revolution either, but it just, I don't know, I

        want to. I want to bomb places and set buildings and people on fire,

        I don't know why, I just do. I don't really care for this revolution as

        he calls it, I'd only see it as an excuse to do that. Plus, hes always

        saying "it will be a few years, like 2030" no way am I gonna wait

        that long.
                                         10
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 11 of 22. PageID #: 12



     f. 11/27/19: I've decided to restart all operations. I've been in some

        sort of a limbo stage after my parents found the IED materials and

        whatever, too afraid to start any actual work again. But I believe

        that was fate, telling me I just wasn't ready yet. I think back to the

        first time my room was raided, and my molotov was found, I know I

        wasn't ready yet. Fate was slowing me down, which is a good thing.

        My first plot or plan, back when I was 14, I knew I wasn't ready for the

        type of stuff I wanted to do. Which was killing my family and a list of

        people I came to know, not even people I hated. I get nostalgia thinking

        about my first plot. I was planning some sort of a stabbing spree, I

        wanted to be like Michael Myers, I spray painted a latex mask of an old

        man white, I wanted latex and not that plastic stuff because of Michale's

        mask. I wouldn't say the movie itself made me want to kill people, but I

        sure did wanna be like Michael Myers. I'm not sure why I wanted to

        kill people back then, and I'm not really even sure now why I want

        to. I mean I still wanna kill my family but for different reasons. But

        wanting to kill random people? I'm not too sure why exactly I

        wanna do that. But I know I sure do, and why not? what do I have

        to lose? I can't think of anything, and it would be cool to finally use

        my knives and stuff anyway. Although, while I was waiting all this

        time, I have realised a knife won't do all that I want to do, it will

        only do so much, because after a while I'd run into someone with a

        gun, and I can't take bullets like michael myers. But in this time, that
                                           11
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 12 of 22. PageID #: 13



        fate has given me, I've been learning. I've been study CQB and CQC,

        studying knives, guns, explosives, all of these fun things. But oh

        yeah, today, its offical now, I'm going to start operations again,

        instead of trying to be passive, wasting time, I think I'm ready now.

        I know I am because fate has given me a dead line. The family plans

        to move in the next year or so. I figure that gives me enough time to

        finish what I'm doing, what I've been planning off and on for the

        past, what 4-5 years now? I haven't been doing nothing in this time,

        I've been collecting weapons, knives, tactical gear, ammunition. I

        was collecting a lot of ammuniton actually, but that was stolen in the

        third room raid, along with most of my knives, not all though, I still

        had some hidden away of course, and a few on me too. That was funny

        to me, they though they took all my knives, but I had two on me and like

        eight hidden. Anyway I know where that ammunition is, but its not

        enough, no where near enough. I need to get more, and thats what I

        mean by activly continuing operations. The D.O.D. as I will call it

        from now on is aproaching. Think of it as some sort of storm, with

        clouds of judgment, and rains of hell.

     g. 12/4/19: I've been thinking a lot about Governor Mike Dewine

        lately, and how much I'd like to kill that old cuck…But yeah like I

        said before I'd like to kill him, probably JFK style. But I don't think

        I would kill him, I'd rather go for the big orange one, I'm looking at

        you D.T.
                                        12
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 13 of 22. PageID #: 14



     h. 12/11/19: I have a question for you, Richard Michael DeWine "I'm

        willing to die protecting my rights, are you willing to die taking

        them?".

     i. 12/12/19: Maybe I don’t have to take it out on them though, but I’ll

        need to take it out on someone.

     j. 12/26/19: I've been thinking a bit about what I'm going to do. I

        think instead of rushing to complete my little project before we all

        move, I'll wait until after we move. I don't think I'm ready yet

        either, and plus I'll be able to own guns without issue once we move.

        I've talked my way into that, my mom used to say this house was too

        small for guns, but I was like "oh ok, but when we move to a bigger

        house it will be fine right?" and she couldn't argue that. So she is

        going to be okay with it, so I'll just wait. What exactly is my plan?

        I've only been wanting to do this since I was like what? 13? So what

        is this plan huh? I'll tell you later. There are a couple things I need

        to secure first, before I feel safe.

     k. 1/4/2020: I saw these people at work. I work in the kitchen at [location

        withheld], and I can see out to the customers. Anyway, I was looking

        and I saw this guy, older guy just sipping his drink, he didn't see me but

        I could see him. He just had this look on his face, he didn't look happy or

        sad, he just looked. Thats probably the best way to describe it. But

        something about how these people look, I don't know. I just feel really

        bad for them, and I feel really bad about how I wanna hurt them. But
                                         13
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 14 of 22. PageID #: 15



               I just do want to hurt them, they look so weak when I catch a glimps

               at them. Maybe not weak but vunrable, when they don't know I can

               see them, oblivious I guess. I think about the future a lot, about what

               I sort of have to do, I kinda wish I didn't want to do this stuff. But

               there is just something inside me, that just keeps pushing and

               pushing… I really do just hate the way my mind is wired. I'm

               constantly thinking about the most efficent ways to bring the most

               death to as many people as I can, when I'm in public, its mostly

               random people, and when I'm at home its mostly my family. I've

               always had these thoughs as long as I can remember, they used to be

               just about my family, then I started to include other people with my

               family. I can still remember my first serious plan to harm people. I was

               15 at the time, and I just had so much, whats the word, stress or anxiety

               over passing school for that year. I decided I was either going to pass or

               I was going to go on a michael myers killing spree.

       24.     Consistent with the content of these excerpts, your Affiant has reviewed

approximately six to eight videos made by KENNA in which he enters CFHS after

regular school hours, or walks on the grounds of the school, and discusses physical

layout and logistics of entering and moving in the school. These videos are consistent

with the statements Interviewee-1 provided the police.

       25.     Specifically concerning the use of explosives, during one video KENNA

is on a public parking garage overlooking Cuyahoga Falls and discusses a plan to place

an explosive below the window of a library or computer laboratory at the CFHS,
                                               14
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 15 of 22. PageID #: 16



detonate the explosive as a diversion, then move on to the “real target”.

       26.     Your Affiant also discovered during an initial review of KENNA’s

laptop a United States Army technical manual from 1969 entitled “TM31-210

Improvised Munitions Handbook.” In the manual are directions for how to assemble

improvised explosive devices under chapter headings of “Explosives and Propellants,”

“Mines and Grenades,” “Small Arms Weapons and Ammo,” “Mortars and Rockets,”

“Incendiary Devices,” and “Fuses, Detonators, and Delay Mechanisms.” The chapters

provide step-by-step instructions on how to construct explosive devices using materials

found in civilian settings.

       27.     Your Affiant also observed an electronic edition of Inspire magazine,

Summer 1421, 2010 edition. Your Affiant knows Inspire to be a magazine published

by Al-Qaeda, and is familiar with this specific edition because it contains an article

entitled “Make a Bomb in the Kitchen of Your Mom.” Your Affiant has reviewed the

version found on KENNA’s laptop and it appears to be an authentic Inspire edition, the

step-by-step guide discussing parts, materials, timers, and with photos, is the same

guide your Affiant has seen in other investigations.

       28.     Your Affiant submitted both documents for review by Special Agent

Ryan Taylor, FBI Bomb Technician Team Leader, and, based on his experience and

training, recognized both documents and stated that both contained information that

could produce viable explosive devices.

       29.     Your Affiant also reviewed the contents of a cardboard box found

underneath the bed of KENNA. Inside the box was the following items: a large box of

at least 300 wooden matches, match books, a strand of 100 count Christmas lights, a
                                              15
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 16 of 22. PageID #: 17



package of two 9 volt batteries, electrical tape, various knives, paracord, eye protection,

two tubes of super glue, two small compressed air cartridges, duct tape, a Zippo lighter,

two cans of lighter fluid, and two rolls of duct tape. Also found in KENNA’s room was

a package containing approximately four road flares.

           30.   Based on the review of the Inspire magazine article, the matches, knives,

electrical tape, Christmas lights, super glue and 9 volt batteries were all supplies listed

as necessary components for making an improvised explosive device. Your Affiant is

aware that the inflammable material used in a road flare is similar to the material

contained on a match head, but in much greater quantity and quality. Based on the

instruction manuals found in KENNA’s room, and your Affiant’s training and

experience, it is your Affiant’s belief that the materials in the boxes were many of the

ingredients needed to construct an explosive device.

           31.   In addition to the surveillance videos made by KENNA, your Affiant

also discovered six photos on his laptop. Five were of the Stow-Munro Falls High

School taken from various angles. The sixth photograph was of a class of children, no

older than second grade based on your Affiant’s opinion, surrounding a Stow police

officer.

           32.   Your Affiant also observed a 1991 document entitled “MIT Guide to

Lock Picking,” in which the technique for lock picking was discussed, and numerous

notes, a spreadsheet, and other research materials compiled by KENNA detailing the

price of Glock and H&K pistols which KENNA also mentioned in the October 31,

2019 diary entry, the weight of ammunition, and notes on how the Transportation

Safety Administration (TSA) screens for non-traditional items that could be used as
                                              16
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 17 of 22. PageID #: 18



weapons on flights.

       33.     Finally, your Affiant has reviewed a preliminary list of topics searched

by KENNA on his telephone. From January 1, 2020 until January 5, 2020, KENNA

conducted searches for both videos and webpages and included topics such as “The

SeaBee Combat Handbook,” searches for virtually every reported school, nightclub, or

church shooting, numerous searches for the Manhattan, Kansas, Lee Elementary School

hoax – which your Affiant believes is the hoax perpetrated by KENNA, articles on how

to carry multiple weapons, lock picks, ammunition pouches, hostage taking tactics,

news articles about school shootings after hours, how to disable alarms, how to

disconnect phones from outside a house, fire sprinkler turn off, Cuyahoga Falls High

School, Lincoln Elementary, Cuyahoga Falls Police Facebook, practice grenades, local

churches prep for active shooter, timers (countdown), Improvised munitions handbook,

bomb threat Stow Munroe-Falls High School, wiki picture of Stow Munroe-Falls High

School, and Cuyahoga Falls Vaele Youth Entrepreneurship Forum.

       34.     Your Affiant also observed dozens of searches, listed on approximately

30 pages, performed by KENNA on his telephone from May, 2019 to December 31,

2019. The topics included Lee Elementary in Manhattan, Kansas, local gun stores and

pawn shops, dozens of articles on mass shootings and school attacks, shooting range

locations, body armor specifications, streaming videos of suicides, the location of

Governor Mike DeWine, guides on how to make cyanide poison, electrical ignition of

gunpowder, photos or layouts of area schools, how to evade the FBI, how to build a cell

phone jammer, how to make sarin gas, pipebombs, pressure cooker bombs, and more

directions from KENNA’s home to multiple local schools.
                                            17
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 18 of 22. PageID #: 19



       35.     These statements, documents and videos are consistent, based on your

Affiant’s experience and training, with an individual researching and planning an attack

using explosive devices. It is your Affiant’s belief, based on these statements and

corroborating evidence, that KENNA was in the process of locating and attempting to

purchase and assemble materials and precursors for explosive devices to carry out an

attack on CFHS using explosive devices made from materials found in his home and

consistent with the guidance contained on materials found on his laptop.

       Evidence of 18 U.S.C. § 875 (c), Interstate Communication of Threats

       36.     Your Affiant believes statements found on KENNA’s laptop, taken with

the totality of statements made by KENNA to others on or about November 13, 2019,

and also in journals in his laptop and other electronic devices, establish KENNA’s use

of interstate communication facilities and devices to convey threats in violation of 18

U.S.C. § 875(c).

       37.     Your Affiant reviewed news accounts of a hoax hostage event at the Lee

Elementary School in Manhattan, Kansas, in which SWAT officers from the Riley

County Sheriff’s Department were called to deal with a gunman allegedly holding an

individual hostage at the school on November 13, 2019. After several hours of

speaking with the alleged gunman over the telephone, the SWAT team entered the

school and discovered the event was a hoax.

       38.     Your Affiant has reviewed statements made by KENNA in his journals,

as well as statements made to an individual via an online gaming platform, and listened

to numerous calls of the November 13, 2019 hoax event, as well as other suspected


                                                18
      Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 19 of 22. PageID #: 20



hoax threats, found on KENNA’s laptop and a thumbdrive in KENNA’s possession. 3

         39.      Contained in KENNA’s laptop journal were two entries discussing his

role in the hoax in detail (Your Affiant added emphasis):

               a. 11/13/19: Oh, also, lee elementary school in manhattan kansas. lol,

                  that was fun, these news outlets are stupid though they got like

                  everything wrong and stuff. Said I did it for notoriety, well why

                  would I try to hide my identey then? Lol. I mean I guess it could

                  possible get me notoriety in the long run, but I was just bored, thats

                  all.

               b. 11/19/19: I've been thinking a lot about what exactly I'm gonna do with

                  the rest of my life. You know I have a few... Plans I've been thinking up

                  in my head, I don't really plot on paper anymore, cause thats dangerous

                  (part of the reason to go digital and submit to the machine is the

                  security). Anyway I think I have it figured out, but still put so much

                  though into it. You know I try to invite [name withheld], and I try to

                  include him, but he is such a fucking coward. He is my only friend and I

                  do consider him some what of a leader, or at least I did, but my views of

                  him have been declining in the recent months. Hes gone more and more

                  communist and he has taken me with him. See man, the thing is I don't

                  care all that much about the stupid little politcal games we play about




3
  Your Affiant is in the process of reviewing several other calls containing threats made to individuals to determine
the victims, locations, and dates of the calls. It appears from the initial review that the calls were made by KENNA
to individuals out-of-state, but the investigation is still ongoing to determine the nature of the threats.
                                                         19
Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 20 of 22. PageID #: 21



        being make believe nazis and communist, but I do care about action.

        Thats what I want. Me and him both know the world is a fuck, we know

        how shitty this system is, he has seen more first hand than I have. Yet,

        when ever I try to talk to him about some of my plans, he always wants

        to take it back a step and "start small" walking with "baby steps" never

        wants to take any real action. I want to take real action, I want to take

        violent action, and I don't care what it accomplishes. Mowing down a

        crowd of 30 or so people wouldn't cause some race war or anything, but

        it would sure feel good. He talks about some revolution, saying we have

        to wait for the singal from Russia, really larping hard as a communist.

        man thats sure cool and all, but come on, there won't be a "revolution"

        while he sits doing nothing. You know I don't think going out and shoot

        up a crowd of people would start a revolution either, but it just, I don't

        know, I want to. I want to bomb places and set buildings and people on

        fire, I don't know why, I just do. I don't really care for this revolution as

        he calls it, I'd only see it as an excuse to do that. Plus, hes always saying

        "it will be a few years, like 2030" no way am I gonna wait that long.

        You can go ahead and wait if you really want to, you can all wait for

        your gay little revolution, but not me, I won't be there. I know I'll kill

        myself before then, I want to leave this shit hole more and more, another

        day, another motive to leave. I can't think of many things I like here, I

        mean you know I like knives, guns, Roses, and good old explosives. But

        anyway, about [name withheld], if anyone should be talking about big
                                     20
    Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 21 of 22. PageID #: 22



              action, it should be him. He says"oh we shouldn't ruin our lives over this

              stuff" well hey, isn't your life already ruined? I mean what do you have

              going on? Isn't this it? [name withheld], I like you, I really do like you.

              But you are unemployed with little cash, living in your parents house in

              rural kansas, your ex wife is a CUNT and a WHORE and she is a

              fucking stripper too dude, why would you marry a stripper you idiot? if

              anyone should be ready to throw your life away, it should be you.

       40.    Review of KENNA’s internet search history from November 13, 2019

revealed a search for “[name withheld]… tell him you served in Chechnya in 1999”,

followed by searches regarding Grozny, Chechnya, which was mentioned by the caller

during the hoax. KENNA’s search term appeared to have been copied from an online

chat, sent from the individual mentioned in the above journal entry, who is known to

reside in the vicinity of Manhattan, Kansas. KENNA also conducted a search for the

email address of the Riley County Negotiator, which was provided by the negotiator to

the hoax caller. Many of KENNA’s other search topics and phrases were related to the

hoax, or were relayed in some fashion to Riley County Sherriff’s Office. Your Affiant

believes KENNA was, in fact, the caller making the threats during the SWAT event.

       41.    Finally, in addition to the list of searches performed by KENNA on his

telephone listed above, on November 13, 2019, and the days and weeks following the

event, KENNA used his telephone to search topics including local Manhattan, Kansas

news sites, “call to report hostage in Manhattan, KS hoax,” Riley County Police

Facebook, prank calls-prank crisis hotline, how to reverse check phone number – crank

calls, Lee Elementary PTO Facebook, victims of online threats say perps aren’t being
                                             21
     Case: 5:20-cr-00112-PAG Doc #: 1-1 Filed: 01/31/20 22 of 22. PageID #: 23



caught, how do cybercriminals get caught, Riley County scanner frequencies, and

fbi.gov addresses consequences of hoax threats.

                                        CONCLUSION

       42.     Based upon the above information, there is probable cause pursuant to Federal

Criminal Rule 4 to believe that KENNA conducted research, surveillance and took other

substantial steps to procure and attempt to use explosives at the Cuyahoga Falls High School as

part of a larger plan to shoot students and school personnel. There is also probable cause to

believe that KENNA used an interstate facility of communication, a telephone and Internet, to

call police in Kansas and provide information and threats that he intended to kidnap and injure

persons located in an elementary school in Manhattan, Kansas. As a result of this conclusion,

your Affiant requests authority to arrest KENNA for Attempted Use of an Explosive Device and

Interstate Communication of Threats, pursuant to Title 18 U.S.C. §§ 844(i) and 875(c).




                                                     Respectfully submitted,




                                                     Tyler J. Rempel
                                                     Special Agent
                                                     Federal Bureau of Investigation


Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this 31st
                                                  ____, day of
January, 2020.


_________________________________________
HONORABLE DAVID A. RUIZ
UNITED STATES MAGISTRATE JUDGE

                                                22
